The Court held as above.
The order was settled upon much consideration, and the material part was as follows:
That the referee comply with the provisions of said section of the Code by inserting in the conveyance the names of the party or parties who executed the mortgage foreclosed and stating that the right, title and interest which said mortgagors had at the time of the ex-cention of such mortgage, was sold and is thereby conveyed. *

 It is obvious that in some cases the interest conveyed is that which the mortgagors had at the time of the recording of the mortgage ; and the object of the statute would be more exactly attained by inserting the words “ or recording” after execution.
The usages of referees under this clause are various. The following precedents are from recent deeds under the statute.

G lames prefixed to the description.

All the right, title and interest of A B and O D which they had on the day of , 1870, at minutes past two o’clock P. M., or at any time thereafter, in and to, &c.